ORDER
On this date this claim came on for consideration by the Court upon the FINDINGS OF FACT AND RECOMMENDATION of the Claim Investigator and CLAIMANT’S RESPONSE, if any, and the Court hereby adopts the recommendation of the Claim Investigator as its own and ORDERS that n award for economic loss be made, as documented in the FINDING OF FACT AND RECOMMENDATION. However, inasmuch as the claimant suffered permantent injury as a result of the crime, an award of $15,000.00 for pain and suffering is hereby granted, pursuant to the statute in effect at the time.
Annette K. Clark c/o Steven Taylor Attorney at Law 514 7th Street Moundsville, WV 26041 (pain and suffering)...$15,000.00
David W. Baker, Judge